On December 17, 1928, appellee in this cause filed a motion to dismiss the appeal for want of prosecution. On January 9, 1929 (the present term), we inadvertently overruled this motion, which should have been granted. The record shows that appellant has never filed any brief in this court, nor is there any statement of facts with the record, nor has fundamental error been suggested by appellant or discovered by us. In this state of the record we are authorized to dismiss this appeal for want of prosecution.
Therefore, our order heretofore made at the present term overruling appellee's motion to dismiss this appeal is now set aside of our own motion, and it is now our order that appellee's motion to dismiss this appeal be granted, and the appeal is ordered dismissed.